Title: To James Madison from Daniel D. Tompkins, 24 December 1812 (Abstract)
From: Tompkins, Daniel D.
To: Madison, James


24 December 1812, Albany. Brings to JM’s attention Capt. John E. Wool of the Thirteenth Infantry Regiment, who was “Commandant on Queenstown heights for a part of the 13th of October & lead the party which attacked and carried the British works on the high ground in which he received a wound.” Is informed by Van Rensselaer and others of Wool’s good conduct and gallantry during that engagement; recommends him “to the notice & patronage of Government.”
